LEVINE, Justice,
specially concurring.
I often wonder about the truth of rules of interpretation that courts indulge in, such as “the legislature does not do idle acts” or “the legislature is assumed to know the law.” This case vindicates my skepticism.
“Clarifying” a statute by amendment in order to incorporate a decision of this court belies both the purposefulness and knowledge we blithely ascribe to the legislature by our reliance on such rules of interpretation. However, I agree that one hundred years of precedent should be unambiguously overruled if that indeed is the legislature’s purpose in enacting or amending a statute. Absent that clear expression of legislative purpose in NDCC § 16.1-13-22, I agree with the majority's resolution of this case.
VANDE WALLE, J., concurs.